Citation Nr: 1543706	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for high triglycerides.

3.  Entitlement to service connection for systemic lupus erythematosus (SLE or lupus), to include as due to tactical herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to tactical herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes, or as due to tactical herbicide exposure.

6.  Entitlement to service connection for right upper extremity neuropathy, to include as secondary to diabetes, or as due to tactical herbicide exposure.

7.  Entitlement to service connection for left upper extremity neuropathy, to include as secondary to diabetes, or as due to tactical herbicide exposure.

8.  Entitlement to service connection for right lower extremity neuropathy, to include as secondary to diabetes, or as due to tactical herbicide exposure.

9.  Entitlement to service connection for left lower extremity neuropathy, to include as secondary to diabetes, or as due to tactical herbicide exposure.

10.  Entitlement to service connection for a kidney disability, to include as secondary to diabetes, or as due to tactical herbicide exposure.

11.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1969 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Board notes that the Veteran and the RO have erroneously referred to one claim as for "troglodytes;" cave-dwelling hermits not being a disability, the Board has corrected the term to "triglycerides," as is reflected in the medical records.

The Veteran testified at an August 2015 hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

It appears that the Veteran's original file, dealing with entitlement to education benefits in the late 1970's, was lost, and required rebuilding at the time of the Veteran's filing of the current claims.  The Veteran was notified, and assisted in the process.  It does not appear that any records or documents relevant to the current compensation claims have been misplaced.  The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

All issues save those of service connection high cholesterol and high triglycerides are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  High cholesterol is not a disability; it is a laboratory finding indicative of a risk factor for the development of disability.

2.  High triglycerides are not a disability; it is a laboratory finding indicative of a risk factor for the development of disability.


CONCLUSION OF LAW

1.  The criteria for service connection of high cholesterol are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection of high triglycerides are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An October 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in June 2012.  The examiners made all necessary clinical findings and rendered necessary opinions based upon those and review of the claims file.  Supporting rationales were offered as required.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication purposes.

At the Veteran's August 2015 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

As the analyses regarding high cholesterol and high triglycerides is substantially similar, they are discussed together.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Neither of the claimed conditions are themselves service-connectable disability entities.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Instead, these are mere laboratory findings.  They are risk factors for development of heart disease or stroke, and not actually a symptom.  They are specifically excluded from service connection.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445  (May 7, 1996). 

In sum, while high cholesterol and triglycerides are reflected in the records, neither of these conditions independently is a disability.  They are markers for other potential conditions not at issue here.  The preponderance of the evidence is against the claims, and service connection is not warranted.


ORDER

Service connection for high cholesterol is denied.

Service connection for high triglycerides is denied.


REMAND

With regard to the remaining claims, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

SLE

A review of the medical evidence of record does not reveal any current diagnosis of lupus.  A private doctor raised the possibility in September 2007, but the Veteran does not appear to have followed up with testing.  The June 2012 VA examiner found no indication of a lupus diagnosis over the prior decade, but he did note some laboratory results and stated that the lack of diagnosis was "as of yet."  No VA medical records are associated with the file since February 2013.  Similarly, no private records have been secured since late 2011.

At the August 2015 hearing, the Veteran stated that a private doctor had diagnosed the condition in 2006, and that he was supposed to undergo further testing, but had not.  

It appears, therefore, that some form of follow up is required.  The VA examiner did not conduct his own testing, but noted indications of a possible diagnosis in the testing done by others.  It appears entirely possible that a diagnosis may be possible at this time, or may have even been made.  On remand, a new examination, with diagnostic testing, is required.

Diabetes and associated conditions

The Veteran alleges that his lupus, diabetes, and neuropathies are related to exposure to tactical herbicides in Vietnam.  He also alleges that kidney problems, hypertension, and neuropathies are secondary to diabetes.  

There is inadequate evidence of record on the question of such exposure.  At the August 2015 hearing, the Veteran reported that while traveling from his ship in blue water to liberty or leave in Thailand, he stopped in Vietnam for refueling, and deplaned for up to several hours.  This would be sufficient contact to trigger the presumption of exposure.  38 C.F.R. § 3.307(a)(6)(iii).  However, in statements leading up to the hearing, dating from the time of his initial claim, the allegation has changed to a great extent.  Initially he sought to rely on issuance of a Vietnam Service Medal.  When told this was not sufficient, he stated he had been exposed in Thailand, at a Royal Thai Air Force Base.  Only when this was not adequate did the reports of layovers emerge.

While the Board makes no findings at this time regarding the credibility of the Veteran's current allegation, the evolution of the allegation requires development for corroboration.  To that end, on remand the complete service personnel record must be secured; previous requests focused on extracts of overseas service.  It is hoped that a complete record will reveal travel orders or similar documents relevant to his possible presence in Vietnam.

Moreover, the Board finds that additional development is necessary with regard to the medical opinions obtained in June 2012 on the question of a nexus to service.  The examiner discussed the possibility of direct, causal relationships between current conditions and service or a service-connected disability, but did not address the possibility of a nexus through aggravation.  On remand, new VA examinations should be obtained with regard to the kidneys and hypertension, and opinions secured as to whether it is at least as likely as not diabetes aggravated (worsened beyond the natural progression) either diagnosed condition.

Finally, the Board notes that positive nexus opinions were rendered by VA and private doctors with regard to bilateral lower extremity neuropathies.  The upper extremities were not clearly addressed, however.  The testing relied upon by doctors with regard to the legs was not conducted on the arms, and the VA examiner noted that his clinical findings were not sufficient on their own.  Examination with diagnostic testing is required on remand.

Tinnitus

The RO denied service connection for tinnitus in the March 2013 rating decision; the Veteran did not include this disability in his April 2013 notice of disagreement (NOD).  However, in perfecting his appeal in August 2013, the Veteran did indicate he disagreed with the denial of service connection for tinnitus.  The RO noted this, and in an October 2013 deferred rating decision instructed personnel to contact the Veteran and verify his intent.  Unfortunately, there is no documentation that such contact took place.

Therefore, taking the Veteran's timely communication on its face, an NOD regarding the denial of service connection for tinnitus has been filed, and no further action has been taken.  When an NOD has been filed with regard to an issue, and a Statement of the Case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the West Texas VA Health Care System, to include all associated clinics, and any other VA facility identified by the Veteran or in the record, for the period of February 2013 to the present.

2.  Take appropriate steps to request the Veteran's complete service personnel file from the National Personnel Records Center or other custodian.

3.  Contact the Veteran and properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated him since July 2011 for any claimed conditions.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

4.  After completion of directives 1 to 3 above, schedule the Veteran for a VA Systemic Lupus Erythematosus (SLE) and other Autoimmune Diseases (other than HIV and Diabetes Mellitus Type I) examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must state whether a diagnosis of SLE is warranted; any required testing must be accomplished in connection with such a finding.

If SLE is diagnosed, the examiner must opine as to whether lupus is at least as likely as not caused or aggravated by service, to include exposure to tactical herbicides, or a service-connected disability.

5.  After completion of directives 1 to 3 above, schedule the Veteran for a VA Diabetes Mellitus examination, as well as examinations for the associated claims of hypertension, peripheral neuropathy of each extremity, and kidney dysfunction.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all current complications of diabetes; hypertension, peripheral neuropathy of each extremity, and kidney dysfunction must be specifically discussed, and appropriate testing, such as an EMG, must be conducted.

The examiner must opine as to whether it is at least as likely as not diabetes, hypertension, peripheral neuropathies, or kidney problems were caused or aggravated by military service, to include through possible exposure to tactical herbicides.

The examiner must also opine as to whether any hypertension, peripheral neuropathy, or kidney disability was caused or aggravated by diabetes mellitus.

6.  A full and complete rationale for all opinions expressed is required.

7.  Issue an SOC regarding the issue of service connection for tinnitus.  Advise the Veteran of the procedural requirements to continue an appeal of the issue.  If a substantive appeal is timely filed with regard to the matters, the perfected issue should be certified to the Board.

8.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


